

Exhibit 10.3
FORM RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and between
Caesars Acquisition Company, a Delaware corporation (the “Corporation”), and
[______] (“Participant”) on the date set forth on the final page of this
Agreement (the “Date of Grant”). Any capitalized terms not otherwise defined in
this Agreement shall have the definitions set forth in the Caesars Acquisition
Company 2014 Performance Incentive Plan (the “Plan”).
WHEREAS, the Corporation has adopted the Plan, pursuant to which restricted
stock may be granted; and
WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to grant the Restricted Stock (as defined
below) provided for herein to Participant subject to the terms set forth herein.
NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:
1.    Grant of Restricted Stock.
(a)    Grant. The Corporation hereby grants to Participant on the Date of Grant
the number of restricted shares of Common Stock of the Corporation set forth on
the final page of this Agreement (the “Restricted Stock”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
(b)    Incorporation by Reference, etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.
(c)    Acceptance of Agreement. In order to accept this Agreement, Participant
must indicate acceptance of the Restricted Stock and acknowledgment that the
terms of the Plan and this Agreement have been read and understood by signing
and returning a copy of this Agreement as instructed by the Corporation. By
accepting this Agreement, Participant consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules (which consent may be revoked in
writing by Participant at any time upon three business days’ notice to the
Corporation, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to Participant).
2.    Vesting. Except as may otherwise be provided herein, subject to
Participant’s continued employment with the Corporation or one of its
Subsidiaries, the Restricted Stock shall become vested on the dates set forth on
the final page of this Agreement, subject to the conditions set forth herein.
Upon vesting, the Restricted Stock shall no longer be subject to the transfer
restrictions pursuant to Section 7(a) or cancellation pursuant to Section 3
hereof.
3.    Termination of Employment or Service. Except as otherwise provided in an
employment agreement (or similar agreement) between Participant and the
Corporation or any of its Subsidiaries in effect on the Date of Grant, if
Participant’s employment or service with the Corporation or any Subsidiary, as
applicable, terminates for any reason, then the unvested portion of the
Restricted Stock shall be cancelled immediately and Participant shall
immediately forfeit any rights to the Restricted Stock subject to such unvested
portion.
4.    Rights as a Stockholder. At all times, Participant shall have, with
respect to the Restricted Stock, all the rights and privileges of a stockholder
of the Corporation.
5.    Book-Entry Registration. Any Restricted Stock shall be evidenced by
book-entry registration. The book-entry registration shall bear a legend
referring to the restrictions applicable to such Restricted Stock in
substantially the following form:
THE SECURITIES ARE SUBJECT TO THE CAESARS ACQUISITION COMPANY (THE
“CORPORATION”) 2014 PERFORMANCE INCENTIVE PLAN AND AN AWARD AGREEMENT. THE TERMS
OF SUCH 2014 PERFORMANCE INCENTIVE PLAN AND AWARD AGREEMENT INCLUDE, AMONG OTHER
THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENTS WILL BE FURNISHED
WITHOUT CHARGE BY THE CORPORATION TO THE HOLDER HEREOF UPON WRITTEN REQUEST.
6.    Compliance with Legal Requirements.
(a)    Generally. The granting of the Restricted Stock, and any other
obligations of the Corporation under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Administrator shall have the right to impose such
restrictions on the Restricted Stock as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which the shares of Common Stock of the Corporation are
then listed or traded, and/or any blue sky or state securities laws applicable
to such shares. Participant agrees to take all steps the Administrator or the
Corporation determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Agreement.
(b)    Tax Withholding. Vesting of the Restricted Stock shall be subject to
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Corporation shall have the power and the right to
require Participant to remit to the Corporation or deduct or withhold from all
amounts payable to Participant in connection with the Restricted Stock or
otherwise, an amount sufficient to satisfy any applicable taxes required by law.
Further, the Corporation may permit or require Participant to satisfy, in whole
or in part, the tax obligations by withholding shares of Common Stock of the
Corporation that would otherwise be received upon vesting of the Restricted
Stock.
(c)    83(b) Election. As a condition subsequent to the issuance of the
Restricted Stock, a Participant is required to execute and deliver to the
Corporation and file with the Internal Revenue Service an Election to include
Property in Gross Income pursuant to Section 83(b) of the Internal Revenue Code
within 30 days following the Date of Grant specified below.
7.    Miscellaneous.
(a)    Transferability. The Restricted Stock may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order if approved or ratified by the Administrator
or as otherwise permitted under Section 5.7.2 or 5.7.3 of the Plan.
(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)    Section 409A. The Restricted Stock are not intended to be subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Administrator
may, in its sole discretion and without Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Section 409A of the
Code, or to avoid the incurrence of taxes, interest and penalties under
Section 409A of the Code, and/or (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to Participant of the
applicable provision without materially increasing the cost to the Corporation
or contravening the provisions of Section 409A of the Code. This Section 7(c)
does not create an obligation on the part of the Corporation to modify the Plan
or this Agreement and does not guarantee that the Restricted Stock will not be
subject to interest and penalties under Section 409A.
(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(f)    No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving Participant any right to be retained, in any
position, as an employee or consultant of the Corporation or its Subsidiaries or
shall interfere with or restrict in any way the right of the Corporation or its
Subsidiaries, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(g)    No Rights to Award. The grant to Participant of the Restricted Stock
pursuant to this Agreement shall not give Participant any claim or rights to be
granted any future award or additional awards under the Plan, subject to any
express contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.
(h)    Fractional Shares. In lieu of issuing a fraction of a share of Common
Stock resulting from an adjustment of the Restricted Shares pursuant to Section
7.1 of the Plan or otherwise, the Company shall be entitled to pay to
Participant an amount in cash equal to the fair market value (as defined in the
Plan) of such fractional share.
(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.
(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.
(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.
(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
[Signature Page Follows]


IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.
CAESARS ACQUISITION COMPANY
By:
    
Name:
Title:

Agreed to and Accepted by:

Participant


Date of Grant:                [____]
Number of Shares of Restricted Stock:     [____]
Date of Grant:                 [____]
Vesting Schedule:                 [____]

